Citation Nr: 0501584	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for lumbar muscle strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to December 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the RO in Jackson, 
Mississippi which, in pertinent part, granted an increased 20 
percent rating for lumbar muscle strain with history of low 
back pain.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in June 2001.  In October 
2001, the Board denied an increase in the 20 percent rating 
for the service-connected low back disability.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2004 Court 
order, the Board's October 2001 decision was vacated, and the 
issue was remanded.  Written argument was received from the 
veteran's representative in January 2005.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

There are other issues which are not currently in appellate 
status.  In the Board's October 2001 decision, the issue of 
entitlement to service connection for degenerative disc 
disease (both on a direct basis and a secondary basis), was 
referred to the RO.  That issue is not currently on appeal 
and is again referred to the RO for appropriate action.

In a January 2004 rating decision, the RO denied an increase 
in a noncompensable rating for service-connected hearing loss 
of the right ear.  A notice of disagreement was received from 
the veteran in February 2004, and a statement of the case was 
issued in July 2004.  As a timely substantive appeal has not 
been received from the veteran on this issue, the issue is 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2004).


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review, in light of the Court order.

Initially, the Board notes that since the October 2001 Board 
decision, the rating criteria for the spine have been 
amended, effective September 26, 2003.  See Fed. Reg. 51454- 
51458 (August 27, 2003) (to be codified as amended at 38 
C.F.R. § 4.71a, Codes 5235 to 5243, and Plate V).  The RO 
should readjudicate the claim, with consideration of the 
amended criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
pertaining to lumbosacral strain.  The RO should also 
consider whether an extraschedular rating is warranted for 
the service-connected low back disability.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).

Furthermore, the most recent VA examination of the low back 
is dated in November 1999.  Given the ongoing treatment since 
the last VA examination, the veteran must be afforded a new 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a back disability 
since January 2000.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records. 

2.  The RO should request the VA medical 
facility in Biloxi to furnish any medical 
records pertaining to treatment for the 
low back covering the period from 
September 11, 2003 to the present.

3.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination performed by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected lumbar 
muscle strain.  The examination report 
should include the following:

a.  In addition to x-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain. 

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

4.  The RO should then re-adjudicate the 
claim for an increased rating for 
service-connected lumbar muscle strain, 
with consideration of the revised rating 
criteria of Diagnostic Code 5237.  The RO 
should also consider whether an 
extraschedular rating is warranted.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
includes the revised rating criteria, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




